[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (#113)
The defendant's motion for summary judgment (#113) as to the first count of the plaintiff's complaint is denied. General Statutes § 22-357
imposes strict liability on a defendant if " (1) damage was done to the plaintiff's person by the dog, (2) at the time of such damage, the plaintiff was not committing a trespass or other tort, or was not teasing, tormenting or abusing the dog, and (3) the defendant [was] its keeper." Malone v. Steinberg, 138 Conn. 718, 722, 89 A.2d 213 (1952). A "keeper" is defined as "any person, other than the owner, harboring or having in his possession any dog." General Statutes § 22-327. "[T]he determination of whether [a party is] a keeper [as that term is used in § 22-357] is a question of fact." Murphy v. Buonato, 42 Conn. App. 239,242, 679 A.2d 411 (1996), aff'd, 241 Conn. 319, 322, 696 A.2d 320
(1997). Both parties have submitted evidence on this issue, and the court finds that genuine issues of fact remain unresolved.
___________________, J. GALLAGHER CT Page 12928